DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2015/0185699 A1).
	Regarding claim 1, Yamamoto discloses a hologram displaying apparatus, comprising: a light source configured to emit input light (Fig. 1: 10 – beam emitting device); a spatial light modulator configured to modulate the input light into diffracted light (Fig. 1: 30 – spatial light modulator); and a plurality of noise filtering elements configured to remove optical noise components from the diffracted light modulated by the spatial light modulator, and display a hologram (Fig. 1: 40-50 – magnifying system & reducing optical system).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. in view of Won et al. (US 2014/0340724 A1).
	Yamamoto and Won disclose optical displays including SLMs. Therefore, they are analogous art.
Regarding claim 20, Yamamoto discloses a hologram displaying apparatus, comprising: a light source configured to emit light (Fig. 1: 10 – beam emitting device); a spatial light modulator including a plurality of pixels configured to diffract the emitted light (Fig. 1: 30 – spatial light modulator); a first lens adjacent a pixel block including some pixels of a plurality of pixels of the spatial light modulator and configured to focus the light diffracted by the pixel block (Fig. 1: 41 – lens array; see also Fig. 2); a second lens configured to transmit remaining diffracted light of the focused diffracted light except a noise component (Fig. 1: 42 – lens array) (para [0039]: spatial filter 43 removes “unnecessary light” from light exiting lens array 41 before it reaches lens array 42); a spatial filter disposed in parallel with the second lens and configured to block the noise component of the focused diffracted light (Fig. 1: 43 – spatial filter; see also para [0039]); and a third lens configured to display a hologram by focusing light waves of which the noise component is removed (Figs. 1-2: 51 – third lens).  

	However, Won discloses a display apparatus comprising a spatial light modulator and a first lens in contact with a pixel block of the SLM (see Fig. 1 & para [0031]: “the lenticular lens array 20 may be attached to the spatial light modulator 15”). Among the benefits of this configuration includes making the apparatus more compact.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Yamamoto such that the first lens is in contact with a pixel block, as taught by Won, in order to make the apparatus more compact.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	Claims 12-19 are allowed.
Claim 2 is allowable for at least the reason “each of the plurality of noise filtering elements includes:… a plurality of third lenses disposed in parallel corresponding to the spatial filter, and displaying the hologram using the diffracted light in which the noise components are removed from the diffracted light” as set forth in the claimed combination.
Claims 3-11 are allowable due to their dependence on claim 2.
Claim 12 is allowable for at least the reason “the second lens module is located on a rear focal plane of the first lens module and projects the light wave to an area where the third lens module is located, the third lens module converges the light wave that passes through the second lens module to display the input image plane in a space adjacent to the third lens module, and  a 
Claims 13-19 are allowable due to their dependence on claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (US 2018/0129166 A1) disclose a holographic display apparatus for providing expanded viewing window.
Sung et al. (US 2017/0123204 A1) disclose a see-through holographic display apparatus.
Chae (US 2015/0085331 A1) discloses a wide-viewing angle holographic display apparatus.
Kim et al. (US 2016/0216691 A1) disclose a hologram projection apparatus using Risley prism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872